Citation Nr: 0121666	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  01-06 171 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Service connection for bilateral hammer toe deformity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


REMAND

The appellant had active military service from March 1952 
until April 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied service connection for bilateral hammer 
toe deformity.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C. §§ 5102, 
5103, 5107.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C. §§ 5102, 5103, 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veteran's Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain any additional service medical 
records.  See 38 U.S.C. §§ 5102, 5103, 5107.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The record contains statements from the appellant's service 
colleagues that indicate the appellant underwent surgery 
while in the military.  However, medical reports reflecting 
this surgery are not of record.  The RO should obtain these, 
and all other, service medical records.

Additionally, the record includes a statement from Tamara A. 
Marsh, DPM, which diagnose the appellant as having, in 
November 2000, a severe foot disability.  However, the 
statement of Dr. Marsh is the only private medical record 
provided.  The appellant, in his initial application, 
indicates additional treatment.  The RO should obtain any, 
and all, treatment record relating to this disability from 
1952 until present.

Finally, the record reflects that the service medical records 
that indicate that the appellant's discharge was subsequent 
to an Aptitude Board.  However, there is nothing in the 
record from the said Board.  The RO should obtain such 
records.

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C. §§ 5102, 5103, 5107.

2.  The RO should make another attempt to 
secure the appellant's service medical 
records through official channels.

Particular care should be made to obtain 
the records from the appellant's "foot 
surgery" that occurred prior to his 
discharge from service.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals or treatment centers who have 
provided him with an evaluation or 
treatment for his bilateral hammer toe 
deformity.

After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, if necessary, 
the RO should contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any, and all, 
medical or treatment records or reports 
relevant to his claim.  In particular, 
all records from Dr. Tamara A. Marsh 
should be obtained.  If private treatment 
is reported and those records are not 
obtained the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

4.  The RO should make another attempt to 
secure the appellant's service personnel 
records through official channels.

Particular care should be made to obtain 
the records from the Board that 
classified the appellant as unfit for 
military service.

5.  The RO should then review the claims 
file.  If a medical opinion is necessary 
to determine service connection, the RO 
should refer the claims folder to an 
appropriate VA medical specialist.  

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report to a VA examination without good cause may 
include the denial of the claim.  38 C.F.R. § 3.158 and 
3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARY GALLAGER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


